Title: The Commissioners to the Comte de Vergennes, 26 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passi September 26. 1778
     
     We had last Evening the Honour of your Excellencys Letter of the twenty fourth of this Month, in Answer to ours of the twenty Eighth ultimo relative to the Liberty for Americains to pass through this Kingdom with their Effects, in their Way home, Duty free, inclosing Copy of a Letter from Mr. Necker to your Excellency, upon the same subject. We shall take the Liberty to pursue the Rules prescribed by M. Necker as there may be occasion.
     At the same Time We had the Honour of your Excellencys Letter of the Twenty fifth, relative to Mr. Izzards Goods. The Question, your Excellency mentions, We apprehend cannot arise in this Case, whether an Ennemys ship makes Ennemies Merchandises, because by the Sixteenth Article of the Treaty of Commerce, your Excellency will recollect, that an Exception is made of Such Goods and Merchandises as were put on board such ships before the Declaration of War, or after such Declaration, if so be it were done without Knowledge of such Declaration. Ignorance of the Declaration of War not to be pleaded, after two Months.
     Mr. Izzards Goods, were shipped, before any Declaration of War, or at least two Months had not passed away, after the first Appearances of War, and before they were shipped.
     We have referred Mr. Izzard to his Excellency, M. de Sartine, and shall have the Honour to apply to him ourselves, according to your Excellencys Advice as early as possible. We have the Honour to be, with the most perfect Consideration, your Excellencys most obedient and most humble servants
     
      Arthur Lee
      John Adams
     
     
      N.B. Dr. Franklin is in the Country.
     
     A. Lee
    